       Case 1:21-cv-00717-LY Document 13 Filed 08/23/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

E.T., BY AND THROUGH HER          §
PARENTS AND NEXT FRIENDS; D.D.,   §
BY AND THROUGH HER PARENTS        §
AND NEXT FRIENDS; E.R., BY AND    §
THROUGH HER PARENTS AND NEXT      §
FRIENDS; J.R., BY AND THROUGH     §
HER PARENTS AND NEXT FRIENDS;     §
H.M, BY AND THROUGH HER           §
PARENTS AND NEXT FRIENDS; N.C.,   §
BY AND THROUGH HER PARENTS        §
AND NEXT FRIENDS; J.G., BY AND    §
THROUGH HER PARENTS AND NEXT      §
FRIENDS; E.S., BY AND THROUGH     §
HER PARENTS AND NEXT FRIENDS;     §
M.P, BY AND THROUGH HER           §
PARENTS AND NEXT FRIENDS; S.P.,   §
BY AND THROUGH HER PARENTS        §
AND NEXT FRIENDS; R.S., BY AND    §
THROUGH HER PARENTS AND NEXT      §
FRIENDS; J.V., BY AND THROUGH     §
HER PARENTS AND NEXT FRIENDS;     §
H.P., BY AND THROUGH HER          §
PARENTS AND NEXT FRIENDS; AND     §
A.M., BY AND THROUGH HER          §
PARENTS AND NEXT FRIENDS,         §
                   PLAINTIFFS,    §
                                  §
V.                                §     CAUSE NO. 1:21-CV-717-LY
                                  §
GOVERNOR GREG ABBOTT, IN HIS      §
OFFICIAL CAPACITY AS GOVERNOR     §
OF TEXAS; MIKE MORATH, IN HIS     §
OFFICIAL CAPACITY AS THE          §
COMMISSIONER OF THE TEXAS         §
EDUCATION AGENCY; AND THE         §
TEXAS EDUCATION AGENCY,           §
                DEFENDANTS.       §
          Case 1:21-cv-00717-LY Document 13 Filed 08/23/21 Page 2 of 2



                                           [I)   1 I)


       IT IS ORDERED that the above entitled and numbered cause is SET for a Telephone

Conference on Thursday, August 26, 2021, at 9:00 a.m., Austin Time. The parties are to call the

court's telephone conference line at (877) 873-8017; Access Code: 7996289. Please contact

Chambers at (512) 916-5756 if you have any questions.

       SIGNED this               day of August, 2021.




                                            UNI         DSTATES
